               Case 1:20-mc-00313-SHS Document 3-2 Filed 09/02/20 Page 1 of 3

Luminor Bank AS                                                                      Sagatavots / Issued: 08/10/2019 13:13:47
Reģ. Nr. 11315936
Adrese: Liivalaia 45, 10145, Tallina, Igaunijas Republika,                                                      1. lapa / page
kuras vārdā Latvijas Republikā darbojas Luminor Bank AS Latvijas filiāle
Reģ. Nr. 40203154352
Adrese: Skanstes iela 12, Rīga, LV-1013, Latvijas Republika




                                       K O N T A I Z R A K S T S / ACCOUNT STATEMENT
                                                     12/10/2016 - 07/10/2019



ZĀMUELE SANTA
Klienta kods / Customer code: P72731




Konts / Account: LV23RIKO0001050151373 EUR
    Reģ.      Darījuma reģ.Nr. /
  datums* /   Reference no.
    Date                            Maksājumā iesaistītā pretēja puse / Beneficiary or payer      DEBETS/        KREDĪTS/
               Citi darījuma        Maksājuma mērķis / Payment details                            Outgoing        Incoming
  Darījuma    identifikācijas Nr. /
veids / Type Other identification   Maksājuma identifikatori** / Payment identifier**
      of      no.
 transaction
             Case 1:20-mc-00313-SHS Document 3-2 Filed 09/02/20 Page 2 of 3

                                                                                          Izraksts Nr.: 0000    11. lapa / page
                                                                                          (turpinājums)



Konts / Account: LV23RIKO0001050151373 EUR
    Reģ.      Darījuma reģ.Nr. /
  datums* /   Reference no.
    Date                            Maksājumā iesaistītā pretēja puse / Beneficiary or payer      DEBETS/         KREDĪTS/
               Citi darījuma        Maksājuma mērķis / Payment details                            Outgoing         Incoming
  Darījuma    identifikācijas Nr. /
veids / Type Other identification   Maksājuma identifikatori** / Payment identifier**
      of      no.
 transaction




  14/08/17      18260543          Karte: 499962******6091. Īpašnieks: SANTA ZAMUELE.                 3300.89-
   MSC           297461           Pirkums - ZIP AVIATION MANH - par 12/08/2017. 3,765.00 USD
                                  -> 3,300.89 EUR, kurss 0.87673
  14/08/17      18260544          Karte: 499962******6091. Īpašnieks: SANTA ZAMUELE.                 3401.71-
   MSC           325271           Pirkums - ZIP AVIATION MANH - par 13/08/2017. 3,880.00 USD
                                  -> 3,401.71 EUR, kurss 0.87673
                Case 1:20-mc-00313-SHS Document 3-2 Filed 09/02/20 Page 3 of 3

                                                                                                                      37. lapa / page
                                                                                                                   (turpinājums)


Paskaidrojums par darījumu veidu saīsinājumiem

TRF: Pārvedums
MSC: Cits maksājuma veids
CHG: Komisijas maksa
CSH: Skaidra nauda

* Šajā dokumentā norādītais Reģistrācijas datums apzīmē valutēšanas datumu
attiecīgās naudas summas norakstīšanai vai ieskaitīšanai klienta norēķinu kontā.
Valutēšanas datums karšu kontam ir norādīts Informācijā par karšu kontu.
The Date of registration as specified herein refers to the value date for debiting or
crediting the respective amount from/to the Customer's current account. Value
date for the card account is specified in the card account information.

**
/RFB/ Saņēmēja piešķirtais maksājuma identifikators / Identifier assigned by the Recipient
/ETE/ Maksātāja piešķirtais maksājuma identifikators (End-To-End ID) / Identifier assigned by the Remitter (End-To-End ID)
